ORDER

PER CURIAM.
St. Louis Supermarkets, Inc., and St. Louis Supermarkets #3, Inc. (collectively referred to herein as “defendants”) appeal the trial court’s judgment denying their motion to vacate a foreign judgment. Defendants claim the court erred in denying their motion to vacate because they were not parties to the contract upon which the foreign judgment was entered, and therefore the foreign court did not-have personal jurisdiction over them.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).